WARNER, J.,
concurring specially.
I agree with the majority. I would add, however, that much of appellant’s argument that his life sentence was illegal is based upon Franco v. State, 777 So.2d 1138, 1140-42 (Fla. 4th DCA 2001), which held that a life sentence imposed where total sentencing points exceed 363, as permitted under section 921.0014(2), is a departure sentence which must be supported with written reasons. I think Franco was wrongly decided. All other courts which have reviewed this statute also disagree with Franco. See, e.g., Kalapp v. State, 729 So.2d 987, 990 (Fla. 5th DCA 1999); Cash v. State, 779 So.2d 425, 425 (Fla. 2d DCA 2000); Byrd v. State, 841 So.2d 502, 503 (Fla. 3d DCA 2003). Receding from Franco, however, is not essential to the result in this case.